DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 12-14, 16, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 10,361,348) in view of Hansler et al. (US 2002/0136027), and further in view of Rizkin et al. (US 6,543,911; already of record).
Regarding claim 2, Yoshizawa discloses, a system (Figs. 5 and 10-11), comprising:
a housing (2, 4, 8);
a light source (3) disposed within a portion of the housing; and 
a reflector (4p) disposed optically downstream of the light source and comprising a material, the reflector including:
a first surface comprising an external surface of material (4a) and a substantially conical reflective surface (5) internal to the reflector, the reflective surface being configured to 
receive divergent radiation (Col. 16, lines 16-64) emitted by the light source and passing into the material via the first surface (Col. 14, lines 40-45), and
 direct the divergent radiation to pass thru the material and exit the reflector via a second surface (4d, 4e) of the material, the second surface comprising an external surface of the material 
Yoshizawa does not disclose the reflector comprising a single piece of material, the first surface comprising an external surface of the piece of the material, and the substantially conical reflective surface comprising an internal surface of the piece of material. 
Hansler teaches, from the same field of endeavor that in a system (Figs. 1-5) that it would have been desirable to make the reflector (102) comprising a single piece of material (see 126, 130), the first surface (128) comprising an external surface of the piece of the material, and the substantially conical reflective surface (Para. 0032, lines 1-6 and see 130) comprising an internal surface of the piece of material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reflector comprising a single piece of material, the first surface comprising an external surface of the piece of the material, and the substantially conical reflective surface comprising an internal surface of the piece of material as taught by the system of Hansler in the system of Yoshizawa since Hansler teaches it is known to include these features in a system for the purpose of providing an efficient system with reduced cost and power consumption.
Yoshizawa in view of Hansler does not explicitly disclose the emission pattern having: a lower limit extending substantially parallel to an emission face of the light source, and an upper limit extending at an included angle of less than approximately 60 degrees relative to the lower limit.
Rizkin teaches, from the same field of endeavor that in a system that it would have been desirable to make the emission pattern having: a lower limit extending substantially parallel to an ’min of Fig. 10, and 1405 of Fig. 13), and an upper limit extending at an included angle of less than approximately 60 degrees relative to the lower limit (Col. 7, lines 27-31, see ’max of Fig. 10, and 1405 of Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the emission pattern having: a lower limit extending substantially parallel to an emission face of the light source, and an upper limit extending at an included angle of less than approximately 60 degrees relative to the lower limit as taught by the system of Rizkin in the combination of Yoshizawa in view of Hansler since Rizkin teaches it is known to include these features in a system for the purpose of providing an efficient and low cost system that sufficiently redirects light.
Regarding claim 3, Yoshizawa, Hansler and Rizkin discloses and teaches as set forth above, and Rizkin further teaches, from the same field of endeavor that in a system that it would have been desirable to make the light source comprises one of a diode laser, a quantum cascade laser, or an inter-band laser (1140 and associated text).
Yoshizawa, Hansler and Rizkin does not explicitly disclose the divergent radiation has a wavelength between 2 .mu.m and 30 .mu.m.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the divergent radiation has a wavelength between 2 .mu.m and 30 .mu.m for the purpose of providing light that effectively illuminates.
Furthermore, the Examiner points out that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
claims 4, 7, 16 and 20, Yoshizawa, Hansler and Rizkin discloses and teaches as set forth above, and Rizkin further teaches, from the same field of endeavor that in a system that it would have been desirable to make the reflector comprises a solid axicon including the reflective surface (Col. 5, lines 55-67, Col. 6, lines 1-14 and see 1130); and the light source is optically coupled to a formed material extending from the reflective surface (see 1130, 1140 and associated text), and the housing forms a generally sealed environment (see 300 and associated text), and the reflector is disposed within the generally sealed environment (see 1130 and associated text).
Regarding claims 5-6 and 13, Yoshizawa, Hansler and Rizkin discloses and teaches as set forth above, and Yoshizawa further discloses, the reflective surface comprises: a tip disposed opposite and facing the light source (see 5), and a cross-sectional shape comprising one of a polygon, a circle, or an oval (see 5), and the tip is substantially centrally aligned with the light source such that the divergent radiation emitted by the light source impinges upon the reflective surface substantially completely around a perimeter of the reflective surface (see 3, 5).
Regarding claims 8 and 14, Yoshizawa, Hansler and Rizkin discloses and teaches as set forth above, and Yoshizawa further discloses, the housing (2, 4, 8) comprises a base module (2, 8), a distribution module (4) joined to the base module, a distribution window (4d, e) disposed optically downstream of the reflective surface, and a core window disposed in an optical path of the divergent radiation between the laser and the reflector (see area between 4f and 5b), and the divergent radiation exiting the reflector exits the housing via the window (4d, e).
Rizkin further teaches, from the same field of endeavor that in a system that it would have been desirable to make the generally sealed environment is formed, at least in part, by the distribution module, the distribution window, and the core window (see Figs. 3-4 and associated 
Regarding claim 9, Yoshizawa, Hansler and Rizkin discloses the claimed invention as set forth above, but, does not explicitly disclose the generally sealed environment comprises a humidity-controlled environment containing concentrated nitrogen.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the generally sealed environment comprises a humidity-controlled environment containing concentrated nitrogen for the purpose of providing a system that removes excess water to prevent damage from corrosion and/or freezing.
Regarding claims 12 and 19, Yoshizawa discloses, a system (Figs. 5 and 10-11), comprising:
a housing (2, 4, 8) including a base module (2, 8), and a distribution module (4) joined to the base module, the distribution module having a window (4d, e);
a semiconductor laser (3) disposed within a portion of the housing; 
a formed material (6) optically coupled to the light source; and 
a reflector (4p) disposed optically downstream of the light source and comprising a material, the reflector including:
a first surface comprising an external surface of the material (4a), and a substantially conical reflective surface (5) internal to the reflector, 
the reflective surface being configured to receive divergent radiation (Col. 16, lines 16-64) emitted by the light source and passing into the material via the first surface (Col. 14, lines 40-45), and

Yoshizawa does not disclose the reflector comprising a single piece of material, the first surface comprising an external surface of the piece of the material, and the substantially conical reflective surface comprising an internal surface of the piece of material. 
Hansler teaches, from the same field of endeavor that in a system (Figs. 1-5) that it would have been desirable to make the reflector (102) comprising a single piece of material (see 126, 130), the first surface (128) comprising an external surface of the piece of the material, and the substantially conical reflective surface (Para. 0032, lines 1-6 and see 130) comprising an internal surface of the piece of material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reflector comprising a single piece of material, the first surface comprising an external surface of the piece of the material, and the substantially conical reflective surface comprising an internal surface of the piece of material as taught by the system of Hansler in the system of Yoshizawa since Hansler teaches it is known to include these features in a system for the purpose of providing an efficient system with reduced cost and power consumption.
Yoshizawa in view of Hansler does not explicitly disclose the emission pattern having: a lower limit extending substantially parallel to an emission face of the light source, and an upper limit extending at an included angle of less than approximately 60 degrees relative to the lower limit.
’min of Fig. 10, and 1405 of Fig. 13), and an upper limit extending at an included angle of less than approximately 60 degrees relative to the lower limit (Col. 7, lines 27-31, see ’max of Fig. 10, and 1405 of Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the emission pattern having: a lower limit extending substantially parallel to an emission face of the light source, and an upper limit extending at an included angle of less than approximately 60 degrees relative to the lower limit as taught by the system of Rizkin in the combination of Yoshizawa in view of Hansler since Rizkin teaches it is known to include these features in a system for the purpose of providing an efficient and low cost system that sufficiently redirects light.
Regarding claim 22, Yoshizawa, Hansler and Rizkin discloses and teaches as set forth above, and Yoshizawa further discloses, the substantially conical reflective surface (5) internal to the reflector is disposed at a first acute included angle relative to a first wall of the reflector forming the first surface (see Figs. 5 and 10-11), and at a second acute included angle relative to a second wall of the reflector forming the second surface (see Figs. 5 and 10-11).

Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 10,361,348) in view of Hansler et al. (US 2002/0136027) in view of Rizkin et al. (US 6,543,911; already of record) as applied to claim 2 above, and further in view of Rast (US 2004/0056779; already of record).
Yoshizawa, Hansler and Rizkin remains as applied to claim 2 above.

Rast teaches, from the same field of endeavor that in a system that it would have been desirable to make a controller operably connected to the light source, the controller being configured to: cause the light source to operate in at least one of a first duty cycle, or a second duty cycle different from the first duty cycle (Paragraphs 0105, 0282-0293 and see 802 of Fig. 18); and cause the light source to emit the radiation with a desired frequency signature (Paragraphs 0105, 0282-0293 and see 802 of Fig. 18), and at least one of: an input sensor configured to detect a user input action and provide a signal to the controller indicative of the user input action (Paragraphs 0105, 0282-0293 and see 802 of Fig. 18), or a video display operably connected to the controller and configured to generate a human perceptible signal (Paragraphs 0105, 0282-0293 and see 802 of Fig. 18), and a driver operably connected to the semiconductor laser, the driver being configured to modulate a pulse pattern of the divergent radiation emitted by the semiconductor laser, over time, at a frequency between 2 Hz and 10 Hz (Paragraphs 0105, 0282-0293 and see 802 of Fig. 18).
.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 10,361,348) in view of Hansler et al. (US 2002/0136027) in view of Rizkin et al. (US 6,543,911; already of record) as applied to claims 12 and 20 above, and further in view of Booth et al. (US 2006/0291209; already of record).
Yoshizawa, Hansler and Rizkin remains as applied to claims 12 and 20 above.
Yoshizawa, Hansler and Rizkin does not disclose the reflective surface comprises: a first portion having a first angle of inclination relative to a central longitudinal axis of the reflector; and a second portion having a second angle of inclination relative to the central longitudinal axis 
Booth teaches, from the same field of endeavor that in a system that it would have been desirable to make the reflective surface comprises: a first portion having a first angle of inclination relative to a central longitudinal axis of the reflector (Paragraph 0008); and a second portion having a second angle of inclination relative to the central longitudinal axis different from the first angle of inclination (Paragraphs 0008, 0038 and see 15, 24 of Figs. 4 and 8-10), and the reflective surface is curved so as to distribute the divergent radiation in a non-uniform pattern (Paragraphs 0008, 0038 and see 15, 24 of Figs. 4 and 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reflective surface comprises: a first portion having a first angle of inclination relative to a central longitudinal axis of the reflector; and a second portion having a second angle of inclination relative to the central longitudinal axis different from the first angle of inclination, and the reflective surface is curved so as to distribute the divergent radiation in a non-uniform pattern as taught by the system of Booth in the combination of Yoshizawa, Hansler and Rizkin since Booth teaches it is known to include these features in a system for the purpose of providing a system that provides high brightness and uniform light output.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 10,361,348) in view of Hansler et al. (US 2002/0136027) in view of Rizkin et al. (US 6,543,911; already of record) as applied to claim 20 above, and further in view of Boudama et al. (US 5,548,610; already of record).
claim 20 above.
Yoshizawa, Hansler and Rizkin does not disclose at least the semiconductor laser, the formed material, and a diffraction grating disposed optically between the semiconductor laser and the formed material comprise a modular distribution module of the system, the modular distribution module being coupled to the housing via a mounting feature formed by the formed material.
Boudama teaches, from the same field of endeavor that in a system that it would have been desirable to make at least the semiconductor laser, the formed material, and a diffraction grating disposed optically between the semiconductor laser and the formed material comprise a modular distribution module of the system, the modular distribution module being coupled to the housing via a mounting feature formed by the formed material (Col. 5, lines 57-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least the semiconductor laser, the formed material, and a diffraction grating disposed optically between the semiconductor laser and the formed material comprise a modular distribution module of the system, the modular distribution module being coupled to the housing via a mounting feature formed by the formed material as taught by the system of Boudama in the system of Yoshizawa, Hansler and Rizkin since Boudama teaches it is known to include these features in a system for the purpose of providing a stable and high powered system.


Response to Arguments
Applicant’s arguments with respect to claims 2-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/12/2021